Citation Nr: 1547798	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1991 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board has reviewed the Veteran's physical claims file and records on Virtual VA and VBMS to insure a total review of the evidence. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The evidence of record does not indicate that the Veteran has a currently diagnosed low back condition.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back condition have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in a March 2009 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what she needed to provide and what would be obtained by VA.  

The record also reflects that the VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records (STRs), VA treatment records, and available private treatment records.  The Veteran and her representative have not identified any outstanding evidence. 

Finally, an appropriate VA examination was conducted in connection with the claim.  The VA examiner who conducted the June 2013 examination reviewed the claims file and personally interviewed the Veteran.  The examiner then provided an opinion as to whether the Veteran's low back condition was at least as likely the result of a disease or injury in service as it was the result of any other cause or factor.  The opinion was supported by an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate only if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Entitlement to Service Connection 

In an April 2009 statement in support of claim, the Veteran contends her low back condition had its onset in service.  In October 1991, during basic training, she was required to run with 26 to 30 pounds on her back up hills and perform other physical training activities.  She indicated that she would hear a popping sound during physical training and that she would go to the military facilities for lower back pain and be provided with Motrin for treatment.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir. 1996).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.   However, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The STRs indicate that no low back pain was documented in the Veteran's entrance examination report in July 1991.  A November 1992 STR indicates that the Veteran had been experiencing low back pain since May 1991 and that the original injury was from running track and coming down from a long jump.  The physician indicated that her pain was increased upon bending over or lifting boxes and he diagnosed her with acute low back strain.  A November 1996 STR indicates that the Veteran was seen again for low back pain which was caused by putting up tents and field exercises.  She was referred to physical therapy.  The physical therapy notes state that she had been experiencing low back pain for five years and that the pain was intermittent and usually went away.  A December 1996 follow-up appointment note indicates that the Veteran had a low back pain profile.  No notation of low back pain or a diagnosed disability of the back appears on her separation examination in July 1997.

The Veteran filed a claim for service connection for a low back condition in March 2009.  Thereafter, the RO sent a letter requesting medical evidence of a current disability.  The Veteran failed to respond or provide any medical evidence showing that she currently had a back condition related to her military service.  The RO concluded that although there was a record of treatment in service for a low back condition, no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service and therefore, her claim for service connection was denied.  The Veteran submitted a notice of disagreement in June 2009 in addition to two lay statements and a statement in support of her claim.  However, the RO determined in the January 2010 statement of the case that pain alone, without a diagnosed or identifiable underlying condition does not in and of itself constitute a disability for which service connection can be granted.  The Veteran appealed this decision and filed a Form 9 in March 2010.  The Veteran was provided with a VA examination of her low back in June 2013.  Imaging studies, specifically a series of x-rays of the lumbar spine, were taken and no abnormalities were seen.  The examiner indicated that the Veteran's posture and gait were within normal limits. Additionally, there were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that limited the functional ability of the thoracolumbar spine.  Based on examination of the back and review of the normal lumbar spine x-rays, the examiner concluded that there was no pathology to render a diagnosis of a low back condition.  Based on the lack of a current diagnosis, the RO denied the claim in a July 2013 supplemental statement of the case. 

The Veteran's STRs reflect back pain complaints and the Veteran has expressed that she has been experiencing low back pain off and on since 1991; however, she has no current diagnosis to account for these complaints.  Complaints of pain, without medical evidence of an underlying impairment capable of causing the symptoms alleged, are generally not sufficient evidence of the existence of a current disability for VA service connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356  (Fed. Cir. 2001).  There must be a current diagnosis for service connection to be warranted.  The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

The Board acknowledges the Veteran's testimony that she experienced back pain since service and her sincere belief that her pain now is related to her in-service injury.  Nonetheless, although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide a diagnosis of more complex medical conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this regard, the Board concludes that a low back disability is not the kind of condition that is capable of lay diagnosis as it is an internal condition not subject to visual observation and often requires sophisticated imaging tests, such as x-ray or MRI, to confirm a clinical diagnosis that has been made by a medical professional upon examination.  See 38 C.F.R. § 4.71a; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In addition, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of a low back condition or a relationship between a low back condition and an injury in service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaer, 21 Vet. App. at 462.  Rather, such a question is a medical matter requiring someone with medical training about the nature and causes of the condition to resolve.

Given the lack of current diagnosed disability, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim for service connection must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a low back condition is denied. 


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


